Citation Nr: 0511416	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).

2.  Entitlement to service connection for left CTS.

3.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from June 1986 to August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating action by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  The case has been transferred to the 
Atlanta, Georgia, RO.

In March 1997, the veteran was notified that the RO, in part, 
granted service connection for a lumbar spine disability, and 
denied service connection for hypertension, bilateral knee 
disabilities, and bilateral wrist disabilities.  The RO also 
deferred the issue of service connection for irritable bowel 
syndrome (IBS).  

In December 1997, the RO granted service connection for IBS 
and assigned a 10 percent evaluation, effective in August 
1996.  

In February 1998, the veteran noted disagreement with the 
denials of service connection and the assigned disability 
evaluations for the lumbar spine disability and IBS.  

A statement of the case (SOC)  was issued in December 1998 
that listed the 5 issues.  

In a letter dated in January 1999, the veteran requested 
additional time to submit his appeal.  In a VA Form 9, Appeal 
to Board of Veterans Appeals, dated in March 1999, the 
veteran clarified that he only wanted to appeal the issues 
regarding service connection for bilateral CTS, service 
connection for bilateral knee disabilities, and entitlement 
to a higher evaluation for IBS.  

A January 2001 rating action increased the evaluation for IBS 
to 30 percent disabling, effective in August 2000.  In a 
March 2001 statement, the veteran indicated that he was 
satisfied with the evaluation assigned to IBS.  He also 
indicated that he wanted to continue his appeals regarding 
service connection for bilateral knee and bilateral wrist 
disabilities.  Therefore, the Board shall review the issues 
of service connection for bilateral knee and bilateral wrist 
disabilities. 

The issues of service connection for left CTS and bilateral 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In the February 1998 Notice of Disagreement (NOD), the 
veteran indicated that he was unable to maintain gainful 
employment because of his service connected back disability.  
The Board construes this as a claim for a total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  Further, in a statement dated in March 
2001, the veteran requested the assignment of an earlier 
effective date for the 30 percent evaluation for IBS.  
Further, in March 2001, the veteran reported symptoms 
associated with his back disability.  It is not clear if he 
was claiming entitlement to an increased rating for the 
lumbar spine disability.  This should be clarified.  These 
issues are referred to the RO for appropriate development.  


FINDING OF FACT

The veteran's right CTS disability began in service.


CONCLUSION OF LAW

The veteran's right CTS was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that service 
connection is warranted for right CTS. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the appellant, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
analyze the impact of recent changes to the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

Factual Background

Service medical records do not reflect complaints, treatment 
or diagnoses regarding a right wrist disability.  

VA examination was conducted in December 1996.  The veteran 
reported a history of bilateral wrist discomfort after 
working on the computer, more so, on the right than the left.  
There was no hand abnormality noted on examination.  The 
hands showed full strength.  The Phalen and Tinel testing 
were negative.  Sensation was intact and the hand function 
appeared normal.   

The veteran's February 1998 statement indicates he has not 
worked with computers since leaving the military.  His DD-214 
shows he was a legal specialist, personnel management 
specialist, and administrative specialist.

VA electrodiagnostic study was performed in August 2004, 
which revealed mild right carpal tunnel syndrome.  



Criteria and analysis for service connection for right CTS

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).

Although right CTS was not diagnosed until 2004, considering 
that the veteran began right wrist complaints at VA 
examination in December 1996 just four months after discharge 
the Board finds that this is sufficient evidence to show 
evidence of current disability and a relationship of such 
disability to service.  See Hampton v. Gober, 10 Vet. App. 
481, 482 (1997).  The evidence of record establishes a 
continuity of symptomatology after service as required by 38 
C.F.R. § 3.303(b), and, accordingly, the Board finds that the 
veteran's right CTS is as likely as not attributable to his 
military service.  Furthermore, there is no lay or medical 
evidence in the claims file to refute the veteran's 
recitation of continued symptoms since service, as reflected 
in his claims file.

Given the veteran's credible statements in support of his 
claim, and medical evidence reflecting the disability shortly 
after discharge from service, the Board consequently finds 
that the evidence regarding a link between current disability 
and military service is in relative equipoise.  As noted 
above, with resolution of doubt in the veteran's favor, it 
may be concluded that the veteran's right CTS is attributable 
to active military service, and that service connection for 
such disability is warranted.  


ORDER

Service connection for right CTS is granted.  


REMAND

In connection with the claims for service connection, an 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), VA Form 21-4142, was 
received in September 1999.  The veteran reported treatment 
at the Albany (Stratton) VA Medical Center in Albany, New 
York, in 1996.  The RO has not attempted to obtain the 
clinical documentation associated with this medical care.  An 
attempt should be made to obtain theses records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).   

The veteran reported in July 1998 that he applied for 
vocational rehabilitation with the VA.  These records would 
be beneficial in reviewing his pending claim for service 
connection.   

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The appellant should be requested to 
provide additional specific information 
concerning treatment received at the 
Albany (Stratton) VA Medical Center in 
Albany, New York, in 1996.  The RO should 
attempt to obtain records of such 
treatment, if possible.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, and 
associate it with the claims folder.

3.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


